Citation Nr: 0520026	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-35 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945, and died in January 2001.  The appellant is 
the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the cause 
of the veteran's death.  

At the time of his death, the veteran had perfected an appeal 
for a pending claim of service connection for post-traumatic 
stress disorder (PTSD).  It appears that the record contained 
conflicting evidence regarding a diagnosis:  Several VA 
examinations did not diagnose the veteran as having PTSD, and 
other VA treatment records indicated that the veteran had had 
PTSD, severe, delayed onset.  The veteran's contention on his 
June 2000 VA Form 9 was that the VA examiner in Dallas (who 
determined that that the veteran had dementia and depression 
as opposed to PTSD) had only observed the veteran for the 
purposes of a discrete assessment, while the psychiatrist at 
the Bonham VA Medical Center (who diagnosed the veteran as 
having PTSD) had observed the veteran for years.

When the RO initially considered the appellant's death 
benefits claim, it addressed a claim of service connection 
for the cause of the veteran's death, and entitlement to 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  The appellant perfected an appeal of these issues, 
and then, in a February 2005 rating decision, the RO denied a 
claim for accrued benefits concerning the veteran's pending 
claim (at the time of his death) of service connection for 
PTSD.  A March 11, 2005, letter notified the appellant of the 
determination.  

It does not appear that the appellant filed a notice of 
disagreement concerning this latter issue, which she still 
has time to do.  See 38 C.F.R. § 20.302, which states that an 
appellant must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year of notice of the determination.  Otherwise, that 
determination will become final.  

Should the appellant timely file a notice of disagreement 
concerning the denial of service connection for PTSD for the 
purposes of accrued benefits, any final resolution of that 
issue could impact a claim of service connection for the 
cause of the veteran's death; particularly, one of the 
theories posed by the appellant is that her spouse developed 
hypertension and coronary heart disease, as secondary to his 
PTSD.  At this time, however, the appellant has not initiated 
an appeal of that issue, and the Board will proceed with this 
appeal.


FINDINGS OF FACT

1.  According to the Certificate of Death, the veteran died 
in January 2001 from an immediate cause of cardiac arrest, 
with underlying causes of coronary artery disease, 
hypertension, and chronic obstructive pulmonary disease.  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains an April 2001 letter informing the 
veteran of which portion of information should be provided by 
the claimant, and which portion VA will try to obtain on the 
claimant's behalf, and indicated what the evidence must show 
to establish entitlement to the benefit sought.  Moreover, a 
June 2003 letter explained the meaning of new and material 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, an October 2003 statement of the case provided 
the regulations concerning chronic diseases and presumptive 
service connection.  

The United States Court of Appeals for Veteran Claims in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued to 
recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran received the April 2001 letter, and June 2003 letter 
prior to rating decisions.  Also, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the RO obtained service medical records, including a 
separation examination, and various VA treatment records from 
the Bonham and Dallas VA Medical Centers.  In terms of the 
appellant's claim, however, there is no indication that there 
are outstanding relevant medical records concerning a 
connection between the cause of the veteran's death and his 
military service.  Moreover, a VA medical opinion is not 
necessary to make a decision on the claim at this time, 
because, it terms of a direct theory of cause of death 
related to hypertension and coronary artery disease, the 
record does not establish that the veteran suffered a disease 
in service, and, in terms of a theory of cause of death 
related to PTSD, the record lacks evidence at this time that 
any hypertension and coronary artery disease is associated 
with the mental disorder.  See 38 C.F.R. § 3.159(c)(4). 

For all of the foregoing reasons, VA fulfilled its duties to 
the appellant.  

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

Also, certain chronic diseases, like cardiovascular-renal 
disease which includes hypertension, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

Analysis

Procedure

It is noted that the appellant's initial claim of service 
connection for the cause of the veteran's death was denied in 
August 2001.  The appellant apparently did not file a notice 
of disagreement, and as such, that decision became final.  In 
May 2003, the appellant sought to reopen the claim, and to 
the extent that her statement in a September 2003 notice of 
disagreement is new and material evidence, the claim is 
reopened.  Indeed, it appears that the RO proceeded on the 
merits as well.

Application of Law to Facts

The record lacks evidence that the appellant's spouse died of 
a service-connected disability.  Though the veteran had 
received non-service-connected disability pension for chronic 
obstructive pulmonary disease and hypertension (as originally 
indicated in a September 1979 rating decision), these 
disabilities were not service-connected.  In fact, the 
veteran sought, over the years, service connection only for a 
left hip disability, hearing loss, and PTSD (and these claims 
were denied).  

In support of the claim, the appellant submitted a copy of a 
military service-related Daily Sick Report dated March 20, 
1941.  This report, however, did not indicate the nature of 
the veteran's sickness.  Otherwise, the veteran's service 
medical records contain a March 31, 1941, Form 52, which 
indicated that the veteran had been admitted to the hospital 
without disease-instead, he underwent administrative 
admission to determine physical fitness.  Further records 
indicate that the veteran had myalgia of the left foot.  A 
physical examination incidentally found a negative vascular 
and heart system, and the veteran's systolic blood pressure 
was 112.  Another admission report from January 1942 
indicated that the veteran had been treated with sodium 
perborate for a "N.Y.D." (not yet diagnosed) condition.  
The appellant also submitted an Organization or Detachment 
Commander's Report that indicated the veteran had been 
"taken sick" in the line of duty-again, however, it did 
not indicate the nature of the veteran's sickness.  Finally, 
a September 1945 separation examination found that the 
veteran had a normal cardiovascular system, and his blood 
pressure was 132 systolic and 84 diastolic.  

A hospital record from 1965 indicated that the veteran sought 
treatment for passing out during his job, and the veteran was 
diagnosed as having syncope, etiology undetermined.  In 
connection with a July 1979 claim for non-service-connected 
disability pension, the veteran underwent a September 1979 VA 
examination, and the examiner diagnosed the veteran as having 
probable chronic obstructive pulmonary disease, mild, 
hypertension, mild, and possible transient ischemic attacks 
of cerebrovascular system.  A notation indicated an 
essentially normal EKG, and a chest x-ray showed no pulmonary 
infiltrate, and a likely hiatal hernia.  

In October 1996, the veteran filed a claim of service 
connection for PTSD, which rating decisions in May 1997, July 
1997, April 1998, and March 1999 denied.  As noted above, the 
veteran perfected an appeal of the latter determination prior 
to his death. 

The appellant submitted a September 1997 letter from a VA 
physician who recounted that when the veteran had a coronary 
artery bypass with graft times 4 and was under sedation, he 
cried out concerning oncoming Germans.  

Eventually by 1999, a Statement of Attending Physician from 
the Bonham VA Medical Center recounted that the veteran had 
coronary artery disease with history of atrial fibrillation 
and coronary artery bypass graft.  A Certificate of 
Death indicates that on January 10, 2001, the veteran died of 
an immediate cause of cardiac arrest, and underlying causes 
of coronary artery disease (greater than 10 years), 
hypertension (greater than 10 years), and chronic obstructive 
pulmonary disease (greater than 10 years).  

On her January 2001 claim, the veteran asserted that her 
spouse had suffered from PTSD, and that the hypertension and 
coronary artery disease should be service-connected secondary 
to the PTSD.   

There was no evidence in the service medical records that the 
veteran's hypertension manifested during active duty, nor is 
there evidence that the hypertension manifested to a 
compensable degree within one year of separation from service 
in accordance with 38 C.F.R. §§ 3.307 and 3.309.  Based upon 
the state of the record at this time, the veteran had not 
incurred a disability in service that either caused or 
contributed substantially or materially to cause death.  

Though the appellant's October 2003 notice of disagreement 
recounted the veteran's difficulties with memories of 
Germans, that he cried, and his physical difficulties, it did 
not offer the necessary medical evidence establishing a 
connection between a cause of the veteran's death and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (holding that laypersons are not qualified to 
render medial opinions regarding the etiology of 
disabilities).  

Because the record lacks medical evidence connecting the 
veteran's coronary artery disease, hypertension, or chronic 
obstructive pulmonary disease to military service, the claim 
cannot be granted at this time.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


